1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     ANNA LERMAN, on behalf of herself and             CASE NO. 19cv638-LAB (BLM)
11   others similarly situated,
                                                       ORDER DENYING MOTION TO
12                                      Plaintiff,
                                                       DISMISS [Dkt. 7]
                          vs.
13
14   SWAROVSKI NORTH AMERICA
     LIMITED, et al.
15                                  Defendants.
16            Currently before the Court is the Swarovski Defendants’ Motion to Dismiss. Dkt.
17   7. For the reasons below, that motion is DENIED.
18            The background of this case is straightforward. In January 2019, Plaintiff Anna
19   Lerman placed two telephone calls to Swarovski’s customer-service line. During those
20   calls, she spoke with a live Swarovski representative to obtain information about her
21   online merchandise purchase and to change an expected delivery date. Although the
22   company representative provided no disclaimer that the calls might be recorded, Lerman
23   alleges that the company nonetheless recorded her calls without consent, in violation of
24   California Penal Code § 632.7.      In fact, according to the complaint, Swarovski has
25   company-wide policy of recording all inbound consumer telephone calls without providing
26   notice, which is why Lerman has brought this suit as a putative class action. Swarovski
27   now moves to dismiss the case, arguing that Lerman cannot state a claim under section
28   632.7.



                                                 -1-
1           As relevant here, section 632.7 imposes liability on anyone who “without the
2    consent of all parties to a communication, intercepts or receives and intentionally records
3    . . . a communication transmitted between two cellular radio telephones, a cellular radio
4    telephone and a landline telephone, two cordless telephones, a cordless telephone and
5    a landline telephone, or a cordless telephone and a cellular radio telephone . . . .”1
6           Crafty defendants have played up the ambiguity of section 632.7 for years. In
7    Brown v. Defender Security Co., 2012 WL 5308964 (C. D. Cal. 2012), for example, the
8    defendant argued the statute’s use of the word “intercept” suggests that the prohibition
9    against surreptitious recording should apply only to third-party interceptors and not to
10   known call participants. The court rejected that argument, finding that the “clear and
11   unambiguous” language of the statute—which applies to anyone who “intercepts or
12   receives” a call—also prohibited unconsented recordings by call participants. Id. at *5.
13   The Brown court found it important that section 632.7 uses the terms “receives” and
14   “intercepts” disjunctively, “which suggests that these terms are meant to apply to distinct
15   kinds of conduct.    Id.   While “intercepts” may apply to an unknown party secretly
16   accessing the conversation, “receives” is “naturally read to refer to something other than
17   access to a conversation by an unknown interloper.” Id.
18          Another district court reached the same result. In Simpson v. Best W. Intern., Inc.,
19   2012 WL 5499928 (N.D. Cal. 2012), the court disagreed with Brown’s conclusion that the
20   section 632.7’s language clearly and unambiguously applied to known call participants.
21   But looking to the legislative history, the court nonetheless reached the same conclusion,
22   holding that the statute’s prohibition against surreptitious recording applied to known call
23   participants and third parties alike. See id., at *8–9 (“[T]he Legislature intended to extend
24   the protections against recording landline conversations—which applied to parties—to
25
26
     1 In addition to these criminal penalties, section 632.7’s twin provision—California Penal
27   Code § 637.2—allows plaintiffs to recover civil damages of $5,000 per violation, which is
28   the basis of Lerman’s damages claim here.



                                                 -2-
1    cellular communications. Interpreting § 632.7 to only apply to third parties would defeat
2    the Legislature's intent.”).
3           The argument Swarovski advances here is a bit more nuanced. It doesn’t argue
4    that section 632.7 applies only to third-party interceptors, an argument that is largely
5    foreclosed by the weight of persuasive precedent. Instead its argument goes something
6    like this: section 632.7 prohibits recording “without consent” only where a party “intercepts
7    or receives and intentionally records” that communication. In Swarovski’s view, the
8    phrase “without consent” modifies both “intercepts or receives” and “intentionally
9    records.” So here, even if Lerman didn’t consent to Swarovski recording the call, she
10   necessarily consented to the company receiving the call by virtue of her placing the call,
11   and thus Swarovski cannot be liable.
12          Swarovski’s construction, although creative, falls flat here.       The most natural
13   reading of the statute suggests that “intercepts or receives and intentionally records”
14   refers to a single, combined act for which consent is needed. Consent to a defendant
15   receiving a call does not then automatically give that defendant a hall pass to record the
16   call. The reality, as Lerman correctly points out, is that a person cannot record a call
17   without access to that call—that is, without either intercepting or receiving the call. To
18   read the statute as requiring consent to both the reception of the call and the recording of
19   the call would be to twist the plain language of the statute past its breaking point.
20          But even assuming for the sake of argument that the language was ambiguous,
21   the Court couldn’t adopt Swarovski’s reading because it would frustrate the statute’s
22   purpose. See Bob Jones Univ. v. United States, 461 U.S. 574, 586 (1983) (“It is a well-
23   established canon of statutory construction that a court should go beyond the literal
24   language of a statute if reliance on that language would defeat the plain purpose of the
25   statute.”). California has a “strong and continuing interest in . . . prohibiting the recording
26   of telephone conversations without the knowledge or consent of all parties to the
27   conversation.” Kearney v. Salomon Smith Barney, Inc., 39 Cal. 4th 95, 125 (2006)
28   (emphasis in original). That interest in preventing surreptitious recordings extends fully



                                                  -3-
1    to out-of-state companies like Swarovski. Id. at 126 (“If businesses could maintain a
2    regular practice of secretly recording all telephone conversations with their California
3    clients or customers in which the business employee is located outside of California, that
4    practice would represent a significant inroad into the privacy interest that the statute was
5    intended to protect.”). Under Swarovski’s reading, any customer-service call made to a
6    business—or any call to anyone, for that matter—could be recorded by the recipient
7    because the dialer necessarily consented to the other party “receiving” the call. Perhaps
8    California would prefer that arrangement, but that’s a decision to be made by its
9    legislature, not by this Court.2
10          In short, the Court finds Swarovski’s interpretation of section 632.7 creative but
11   unpersuasive. As pled, Lerman’s complaint states a valid claim for violation of section
12   632.7. Swarovski’s motion to dismiss is DENIED. Dkt. 7.
13          IT IS SO ORDERED.
14   Dated: September 10, 2019
15                                                HONORABLE LARRY ALAN BURNS
                                                  Chief United States District Judge
16
17
18
19
20
21
22
23
24   2 Given that Swarovski’s proposed construction is just a variation on the decade-old
25   argument that section 632.7 applies only to third-party interceptors, the Court is breaking
     no new ground here. As another district court has noted, “if the California legislature
26   intended the statute not to . . . reach [call participants], it has been on notice of court
     opinions to the contrary for several years, and has done nothing, though there are
27   numerous ways to make that limitation plain.” Gamez v. Hilton Grand Vacations Inc.,
28   2018 WL 8050479, at *3 (C.D. Cal. 2018).



                                                -4-
